                                                          Fl LED
                                                     VANESSA l. ARMSTRONG, CLERK

                                                          NOV 15 2019
                  UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF KENTUCKY       U.S. DISTRICT COURT
                       LOUISVILLE DIVISION           EST'N. DIST. KENTUCKY

UNITED STATES OF AMERICA                                           Plaintiff

V.                                     Criminal Action No. 3:19-cr-27-RGJ

SHAUNT GASAWAY                                                  Defendant

                            *****

                       JURY INSTRUCTIONS




                               1
                                        INTRODUCTION

         Members of the jury, now it is time for me to instruct you about the law that you must

follow in deciding this case. I will start by explaining your duties and the general rules that apply

in every criminal case. Then I will explain the elements, or parts, of the crime that the defendant

is accused of committing. Then I will explain some rules that you must use in evaluating testimony

and evidence. And last, I will explain the rules that you must follow during your deliberations in

the jury room, and the possible verdicts that you may return.

         Please listen very carefully to everything I say.




                                                  2
                                      JURORS' DUTIES

       You have two main duties as jurors. The first one is to decide what the facts are from the

evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,

and nothing that I have said or done during this trial was meant to influence your decision about

the facts in any way.

       Your second duty is to take the law that I give you, apply it to the facts, and decide if the

government has proved the defendant guilty beyond a reasonable doubt. It is my job to instruct

you about the law, and you are bound by the oath that you took at the beginning of the trial to

follow the instructions that I give you, even if you personally disagree with them. This includes

the instructions that I gave you before and during the trial, and these instructions. All the

instructions are important, and you should consider them together as a whole.

        The lawyers may have talked about the law during their arguments. But if what they said

is different from what I say, you must follow what I say. What I say about the law controls.

        Perform these duties fairly. Do not let any bias, sympathy or prejudice that you may feel

toward one side or the other influence your decision in any way.




                                                 3
   PRESUMPTION OF INNOCENCE, BURDEN OF PROOF, REASONABLE DOUBT

        As you know, the defendant has pleaded not guilty to the crime charged in the indictment.

The indictment is not any evidence at all of guilt. It is just the formal way that the government

tells the defendant what crime he is accused of committing. It does not even raise any suspicion

of guilt.

            Instead, the defendant starts the trial with a clean slate, with no evidence at all against him,

and the law presumes that he is innocent. This presumption of innocence stays with him unless

the government presents evidence here in court that overcomes the presumption and convinces

you beyond a reasonable doubt that he is guilty.

        This means that the defendant has no obligation to present any evidence at all, or to prove

to you in any way that he is innocent. It is up to the government to prove that he is guilty, and this

burden stays on the government from start to finish. You must find the defendant not guilty unless

the government convinces you beyond a reasonable doubt that he is guilty.

        The government must prove every element of the crime charged beyond a reasonable

doubt. Proof beyond a reasonable doubt does not mean proof beyond all possible doubt. Possible

doubts or doubts based purely on speculation are not reasonable doubts. A reasonable doubt is a

doubt based on reason and common sense. It may arise from the evidence, the lack of evidence,

or the nature of the evidence.

        Proof beyond a reasonable doubt means proof which is so convincing that you would not

hesitate to rely and act on it in making the most important decisions in your own lives. If you are

convinced that the government has proved the defendant guilty beyond a reasonable doubt, say so

by returning a guilty verdict. If you are not convinced, say so by returning a not guilty verdict.

                                                      4
                                    EVIDENCE DEFINED

       You must make your decision based only on the evidence that you saw and heard here in

court. Do not let rumors, suspicions, or anything else that you may have seen or heard outside of

court influence your decision in any way.

       The evidence in this case includes only what the witnesses said while they were testifying

under oath; the exhibits that I allowed into evidence; and the stipulations that the lawyers agreed

to.

       Nothing else is evidence. The lawyers' statements and arguments are not evidence. Their

questions and objections are not evidence. My legal rulings are not evidence. And my comments

and questions are not evidence.

       Make your decision based only on the evidence, as I have defined it here, and nothing else.




                                                5
                               CONSIDERATION OF EVIDENCE

        You should use your common sense in weighing the evidence. Consider it in light of your

everyday experience with people and events, and give it whatever weight you believe it deserves.

If your experience tells you that certain evidence reasonably leads to a conclusion, you are free to

reach that conclusion.

        In our lives, we often look at one fact and conclude from it that another fact exists. In law

we call this an "inference." A jury is allowed to make reasonable inferences, unless otherwise

instructed. Any inferences you make must be reasonable and must be based on the evidence in the

case.

        The existence of an inference does not change or shift the burden of proof from the

government to the defendant.




                                                  6
                       DIRECT AND CIRCUMSTANTIAL EVIDENCE

        Direct evidence is simply evidence like the testimony of an eyewitness which, if you

believe it, directly proves a fact. If a witness testified that he saw it raining outside, and you

believed him, that would be direct evidence that it was raining.

        Circumstantial evidence is simply a chain of circumstances that indirectly proves a fact.

If someone walked into the courtroom wearing a raincoat covered with drops of water and

carrying a wet umbrella, that would be circumstantial evidence from which you could conclude

that it was raining.

        It is your job to decide how much weight to give the direct and circumstantial evidence.

The law makes no distinction between the weight that you should give to either one, or say that

one is any better evidence than the other. You should consider all the evidence, both direct and

circumstantial, and give it whatever weight you believe it deserves.




                                                   7
                               CREDIBILITY OF WITNESSES

       (1) Another part of your job as jurors is to decide how credible or believable each witness

was. This is your job, not mine. It is up to you to decide if a witness's testimony was believable,

and how much weight you think it deserves. You are free to believe everything that a witness said,

or only part of it, or none of it at all. But you should act reasonably and carefully in making these

decisions.

        (2) Let me suggest some things for you to consider in evaluating each witness' s testimony



               (A) Ask yourself if the witness was able to clearly see or hear the events. Sometimes

               even an honest witness may not have been able to see or hear what was happening,

               and may make a mistake.



               (B) Ask yourself how good the witness's memory seemed to be. Did the witness

               seem able to accurately remember what happened?



               (C) Ask yourself if there was anything else that may have interfered with the

               witness's ability to perceive or remember the events.



               (D) Ask yourself how the witness acted while testifying. Did the witness appear

               honest? Or did the witness appear to be lying?




                                                 8
(E) Ask yourself if the witness had any relationship to the government or the

defendant, or anything to gain or lose from the case, that might influence the

witness' s testimony. Ask yourself if the witness had any bias, or prejudice, or

reason for testifying that might cause the witness to lie or to slant the testimony in

favor of one side or the other.



(F) Ask yourself if the witness testified inconsistently while on the witness stand,

or if the witness said or did something (or failed to say or do something) at any

other time that is inconsistent with what the witness said while testifying. If you

believe that the witness was inconsistent, ask yourself if this makes the witness' s

testimony less believable. Sometimes it may; other times it may not. Consider

whether the inconsistency was about something important, or about some

unimportant detail. Ask yourself if it seemed like an innocent mistake, or if it

seemed deliberate.



(G) And ask yourself how believable the witness ' s testimony was in light of all the

other evidence. Was the witness' s testimony supported or contradicted by other

evidence that you found believable? If you believe that a witness' s testimony was

contradicted by other evidence, remember that people sometimes forget things, and

that even two honest people who witness the same event may not describe it exactly

the same way.



                                  9
       (3) These are only some of the things that you may consider in deciding how believable

each witness was. You may also consider other things that you think shed some light on the

witness's believability. Use your common sense and your everyday experience in dealing with

other people. And then decide what testimony you believe, and how much weight you think it

deserves.




                                             10
       Next, I will explain the elements of the crime that the defendant is accused of committing.



       But before I do that, I want to emphasize that the defendant is only on trial for the particular

crime charged in the indictment. Your job is limited to deciding whether the government has

proved the crime charged.




                                                 11
                               DEFINITION OF THE CRIME

            Possession of a Handgun by a Convicted Felon (18 U.S.C. § 922(g)(l))


       The indictment charges the defendant with possession of a handgun by a convicted felon.

For you to find the defendant guilty of this crime, you must find that the government has proved

each and every one of the following elements beyond a reasonable doubt:

       First:         That the defendant has been convicted of a crime punishable by
                      imprisonment for more than one year. The government and the defendant
                      have agreed that defendant has previously been convicted of a crime
                      punishable by imprisonment for more than one year. Therefore, you must
                      accept this fact as proved.

       Second:        That the defendant, following his conviction, knowingly possessed the
                      firearm specified in the indictment.

       Third:         That at the time the defendant possessed the firearm, he knew he had been
                      convicted of a crime punishable by imprisonment for more than one year.
                      The government and the defendant have agreed that defendant knew he had
                      been convicted of a crime punishable by imprisonment for more than one
                      year. Therefore, you must accept this fact as proved.

       Fourth:        That the specified firearm crossed a state line prior to the alleged possession.
                      It is sufficient for this element to show that the firearm was manufactured
                      in a state other than Kentucky. The government and the defendant have
                      agreed that the Smith & Wesson, 40 caliber pistol, bearing serial number
                      RAN5462, is a "firearm" under the law, and any possession of it in
                      Kentucky would be "in or affecting commerce." Therefore, you must accept
                      this fact as proved.

       Now I will give you more detailed instructions on some of these elements.




                                                12
       A) To establish actual possession, the government must prove that the defendant had

           direct, physical control over the firearm, and knew that he had control of it.



       B) The term "firearm" means any weapon which will or is designed to or may readily be

           converted to expel a projectile by the action of an explosive.




       C) The term "knowingly" means voluntarily and intentionally, and not because of mistake

           or accident.


       If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

elements, then you must find the defendant not guilty of this charge.




                                                13
                                        DEFENSE THEORY

          That concludes the part of my instructions explaining the elements of the crime. Next I will

explain the defendant's position. The defense says:

          On October 10, 2018, Shaunt Gasaway was a resident of the College Court Apartments.

He left his apartment to learn the details of an earlier shooting at College Court. Shaunt Gasaway

did not possess a firearm. Shaunt Gasaway was tackled, tased, arrested, and charged by Louisville

Metro Police Department officers with possession of a gun by a convicted felon, and resisting

arrest.




                                                   14
                          INFERRING REQUIRED MENTAL STATE

       Next, I want to explain something about proving a defendant's state of mind.

        Ordinarily, there is no way that a defendant's state of mind can be proved directly, because

no one can read another person's mind and tell what that person is thinking.

        But a defendant's state of mind can be proved indirectly from the surrounding

circumstances. This includes things like what the defendant said, what the defendant did, how the

defendant acted, and any other facts or circumstances in evidence that show what was in the

defendant's mind.

        You may also consider the natural and probable results of any acts that the defendant

knowingly did, and whether it is reasonable to conclude that the defendant intended those results.

This, of course, is all for you to decide.




                                                 15
       DEFENDANT'S ELECTION NOT TO TESTIFY OR PRESENT EVIDENCE

        A defendant has an absolute right not to testify or present evidence. The fact that he did

not testify or present any evidence cannot be considered by you in any way. Do not even discuss

it in your deliberations.

        Remember that it is up to the government to prove the defendant guilty beyond a

reasonable doubt. It is not up to the defendant to prove that he is innocent.




                                                 16
                              DELIBERATIONS AND VERDICT

       That concludes the part of my instructions explaining the rules for considering some of the

testimony and evidence. Now let me finish up by explaining some things about your deliberations

in the jury room, and your possible verdicts.

       The first thing that you should do in the jury room is choose someone to be your foreperson.

This person will help to guide your discussions, and will speak for you here in court.

       Once you start deliberating, do not talk to the jury officer, or to me, or to anyone else except

each other about the case. If you have any questions or messages, you must write them down on

a piece of paper, sign them, and then give them to the jury officer. The officer will give them to

me, and I will respond as soon as I can. I may have to talk to the lawyers about what you have

asked, so it may take me some time to get back to you. Any questions or messages normally

should be sent to me through your foreperson.

        One more thing about messages. Do not ever write down or tell anyone, including me,

how you stand on your votes. For example, do not write down or tell anyone that you are split 6-

6, or 8-4, or whatever your vote happens to be. That should stay secret until you are finished.




                                                 17
         RESEARCH, INVESTIGATION, AND OUTSIDE COMMUNICATIONS

        Remember that you must make your decision based only on the evidence that you saw and

heard here in court.

        During your deliberations, you must not communicate with or provide any information to

anyone by any means about this case. You may not use any electronic device or media, such as a

telephone, cell phone, smart phone, iPhone, Blackberry, or computer, the Internet, any Internet

service, or any text or instant messaging service, any Internet chat room, blog, or website such as

Facebook, MySpace, Linkedin, YouTube or Twitter, to communicate to anyone any information

about this case or to conduct any research about this case until I accept your verdict. In other

words, you cannot talk to anyone on the phone, correspond with anyone, or electronically

communicate with anyone about this case. You can only discuss the case in the jury room with

your fellow jurors during deliberations. I expect you will inform me as soon as you become aware

of another juror's violation of these instructions.

        You may not use these electronic means to investigate or communicate about the case

because it is important that you decide this case based solely on the evidence presented in this

courtroom.    Information on the Internet or available through social media might be wrong,

incomplete, or inaccurate. You are only permitted to discuss the case with your fellow jurors

during deliberations because they have seen and heard the same evidence you have. In our judicial

system, it is important that you are not influenced by anything or anyone outside of this courtroom.

Otherwise, your decision may be based on information known only by you and not your fellow

jurors or the parties in the case. This would unfairly and adversely impact the judicial process. A

juror who violates these restrictions jeopardizes the fairness of these proceedings, and a mistrial

could result, which would require the entire trial process to start over.


                                                  18
                                    DUTY TO DELIBERATE

        Now that all the evidence is in and the arguments are completed, you are free to talk about

the case in the jury room. In fact, it is your duty to talk with each other about the evidence, and to

make every reasonable effort you can to reach unanimous agreement. Talk with each other, listen

carefully and respectfully to each other' s views, and keep an open mind as you listen to what your

fellow jurors have to say. Try your best to work out your differences. Do not hesitate to change

your mind if you are convinced that other jurors are right and that your original position was wrong.

       But do not ever change your mind just because other jurors see things differently, or just

to get the case over with. In the end, your vote must be exactly that--your own vote. It is important

for you to reach unanimous agreement, but only if you can do so honestly and in good conscience.

       No one will be allowed to hear your discussions in the jury room, and no record will be

made of what you say. So you should all feel free to speak your minds.

       Listen carefully to what the other jurors have to say, and then decide for yourself if the

government has proved the defendant guilty beyond a reasonable doubt.




                                                 20
                                        PUNISHMENT

        If you decide that the government has proved the defendant guilty, then it will be my job

to decide what the appropriate punishment should be.

       Deciding what the punishment should be is my job, not yours. It would violate your oaths

as jurors to even consider the possible punishment in deciding your verdict.

       Your job is to look at the evidence and decide if the government has proved the defendant

guilty beyond a reasonable doubt.




                                               21
                                       VERDICT FORM

         When you go to the jury room you should first select one of your members to act as your

foreperson. The foreperson will preside over your deliberations and will speak for you here in

court.

         A form of verdict has been prepared for your convenience.

         You will take the verdict form to the jury room when you have reached unanimous

agreement you will have your foreperson fill in the verdict form, date and sign it, and notify the

Courtroom Security Officer.




                                               22
•   I




                                         COURT HAS NO OPINION

               Let me finish up by repeating something that I said to you earlier. Nothing that I have said

        or done during this trial was meant to influence your decision in any way. You decide for

        yourselves if the government has proved the defendant guilty beyond a reasonable doubt.




                                                       23
                                        JUROR NOTES

        Remember that if you elected to take notes during the trial, your notes should be used only

as memory aids. You should not give your notes greater weight than your independent recollection

of the evidence. You should rely upon your own independent recollection of the evidence or lack

of evidence and you should not be unduly influenced by the notes of other jurors. Notes are not

entitled to any more weight than the memory or impression of each juror.

        Whether you took notes or not, each of you must form and express your own opinion as to

the facts of the case.




                                                24
